Supplemental Opinion
Quinn, J.
Rehearing granted.
The original opinion in this case is found at 53 Mich App 581; 219 NW2d 810 (1974). That opinion is incorrect because of an erroneous concession by both counsel at oral argument that neither indigent defendant was assessed a fine or costs by the district court. An application for rehearing asserted that each defendant was fined and assessed costs. Examination of the district court records discloses that each defendant was fined $25 and assessed costs of $29.
Applying Supreme Court administrative order no. 1972-4, 387 Mich xxx (1972), and MCLA 600.8379; MSA 27A.8379 to the corrected facts, if necessary, a writ of mandamus shall issue requiring the Oakland County Treasurer to pay $46 of the $100 attorney fee ordered in the case of each indigent defendant. A similar writ shall issue, if necessary, requiring the Southfield City Treasurer to pay $54 of each $100 attorney fee.
All concurred.